Citation Nr: 0621382	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-40 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's income is excessive for purposes of 
improved pension benefits.  

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision from the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied improved pension 
benefits because of the veteran's excessive income.  


FINDING OF FACT

The veteran's countable income exceeds the applicable maximum 
annual pension rate (MAPR) for the time period in question.  


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
improved pension benefits.  38 U.S.C.A. §§ 501, 1521, 1522 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The VCAA also 
requires VA to notify the claimant of any information, to 
include any medical or lay evidence, not previously provided 
to VA that is necessary to substantiate the claim.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  Under the circumstances 
presented in this claim, it is not the factual , evidence 
that is dispositive of the present appeal, but rather the 
application of the law and regulations to the undisputed 
facts.  In such cases, the Court has held that VCAA is not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  As explained below, the appeal is being denied as 
there is no provision of law which allows the benefit for 
which the claimant is seeking.  Therefore, the Board 
concludes that the issue is not subject to the provisions of 
the VCAA.  

II.  Improved Pension Benefits

The veteran maintains, that he should be awarded improved 
pension benefits, despite the level of his social security 
benefits.  He has requested that his social security benefits 
be waived, as he indicates that he is in need of improved 
pension benefits.  

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable to a veteran of a 
period of war who is permanently and totally disabled from a 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).   

Basic entitlement exists if, among other factors, a veteran's 
income is not in excess of the applicable MAPR specified in 
38 C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2005).  The maximum rates for improved pension 
shall be reduced by the amount of the countable annual income 
of the veteran . 38 C.F.R. § 3.23(b).

The provisions of 38 U.S.C.A. § 1522(a) indicate, in 
pertinent part, that VA shall deny or discontinue the payment 
of a veteran's pension based upon consideration of the annual 
income of the veteran, the veteran's spouse, and the 
children.  38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has not been waived) shall 
be included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social 
Security Administration income is not specifically excluded 
under 38 C.F.R. § 3.272, and is therefore, included as 
countable income.  Medical expenses in excess of five percent 
of the MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).

As of December 1, 2003, the MAPR for a veteran with no 
dependents was $9,894.00.  See 69 Fed. Reg. 18426 
(April 7, 2004).  The veteran's social security disability 
benefits as provided to VA by the Social Security 
Administration at that time were $13,207.00.  The veteran has 
not presented any medical expenses in excess of five percent 
that he has paid during the period in question.  

The veteran does not dispute the actual amount of his benefit 
award from Social Security.  Rather, he maintains that he 
should be granted a waiver of those benefits because he is in 
need.  He asserts that he does not have sufficient income for 
clothing and food.  Unfortunately, there is no exclusion for 
Social Security disability income contained in 38 C.F.R. 
§ 3.272 and the Social Security Administration has verified 
that the veteran is in receipt of disability benefits.  The 
Board is required to follow the law that is set forth.  See 
38 U.S.C.A. § 7104(c) (West 2002).  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  As a consequence, eligibility for 
payment 


of improved pension benefits is precluded by law.  38 
U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).  


ORDER

The veteran is not eligible for improved pension benefits 
based on excessive income; his claim for those benefits 
therefore, is denied.  





	                        
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


